Exhibit 10.1            

AMENDMENT NO. 2 TO THE KENNAMETAL INC.

2006 EXECUTIVE RETIREMENT PLAN

WHEREAS, Kennametal Inc. (the “Company”) sponsors and maintains the KENNAMETAL
INC. 2006 EXECUTIVE RETIREMENT PLAN, as amended December 30, 2008, and as
further amended via Amendment No. 1 on January 27, 2015 (the “Plan”)
(Capitalized terms not otherwise defined herein shall have the meaning ascribed
thereto in the Plan);

WHEREAS, in accordance with Section 7.6 of the Plan, the Company reserves the
right to amend the Plan; and

WHEREAS, with respect to funding of the Accrued Benefits under the Plan, the
Company desires to amend the Plan to provide for the mandatory setting aside of
Company assets in the event of a Change in Control.

NOW, THEREFORE, the undersigned authorized officer of the Company, hereby adopts
the following amendments to the Plan:

1.           Amendment.  Section 4.1 of the Plan is hereby amended by adding to
the end thereof a new Section 4.1(c) to provide as follows:

“(c)      In the event of any threatened or actual Change in Control (as defined
in Section 1.2) of the Company, assets shall be contributed to a “rabbi trust”
(within the meaning of Rev. Proc. 92-64) established by the Corporation. The
amount of such assets to be contributed shall be equal to the value of the
Accrued Benefit of all Participants, determined immediately prior to the date on
which the assets are contributed to such trust. Any such trust shall be
established as a grantor trust, of which the Corporation is the grantor, within
the meaning of subpart E, part I, subchapter J, chapter 1, subtitle A of the
Internal Revenue Code of 1986 (the “IRC”). Notwithstanding the foregoing
provisions of this Section 4.1(c) or any provision of the Plan to the contrary:
(i) no assets shall be set aside in the deferred compensation trust or any other
trust if the provisions of such trust restrict the assets of the trust in a
manner that would result in a transfer of property as provided under IRC
Section 409A(b)(2) (relating to the employer’s financial health) or IRC
Section 409A(b)(3) (relating to the funding status of the employer’s defined
benefit plans); and (ii) no contribution to any such trust may be made during
any “restricted period” within the meaning of IRC Section 409A(b)(3).”

2.           Plan Continuing in Full Force and Effect; No Other
Modification.  Except as expressly amended by this Amendment, the Plan shall
continue in full force and effect. This Amendment shall not be interpreted or
construed to limit in any manner the Corporation’s ability to make additional
amendments to the Plan to the extent provided under the terms of the Plan.

 

Page 1 of 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company’s duly authorized officer has executed this
Amendment this 18th day of June       , 2015 (the “Effective Date”).

 

 

Kennametal Inc. By:

/s/ Kevin G. Nowe

 

          Kevin G. Nowe

Vice President, Secretary and General Counsel

 

Page 2 of 2